Felton, C. J.
The Supreme Court having reversed the rulings of this court in part (State of Georgia v. Coca-Cola Bottling Company, 212 Ga. 630, 94 S. E. 2d 708), the judgment of this court affirming the judgments of the trial court is vacated and the judgment of the trial court over*507ruling the general demurrer to the petition is reversed for the reason that under the ruling of the Supreme Court the petitioner did not show a legal basis for a refund under the theory that it was authorized to use the three-factor formula prescribed by Code § 92-3113. This ruling-renders the other proceedings in the case nugatory and as a consequence the final judgment of the trial court is also reversed.
Decided October 25, 1956.
Eugene Cook, Attorney-General, II. Grady Almand, Jr., Wm. L. Norton, Jr., Assistant Attorney s-General, Broadus B. Zellars, Ben F. Johnson, Jr., Deputy Assistant Attorney s-General, Benjamin B. Blackburn, III, for plaintiff in error.
Edward B. Kane, Jones, Williams, Dorsey & Kane, contra.

Judgments reversed.


Gardner, P. J., Townsend, Carlisle, Quillian and Nichols, JJ., concur.